DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-2, 5-6, -10, 11-12, 14 and 19 with regards to claim rejections 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	Applicant’s arguments with respect to claim(s) 7-8, and 18 regarding allowable subject matter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a heat-generating structure” in line 2 of claim 1 and in line 2 of claim 15 and in lines 3-4 of claim 19, interpreted as “a structure for heat-generating”.
b) “an active cooling system” in line 5 of claim 15, interpreted as “a system for active cooling”.
c) “an active cooling element” in line 4 of claim 1 and in line 6 of claim 15, interpreted as “an element for active cooling”.
d) “a cooling element” in line 7 of claim 19, interpreted as “an element for cooling”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) per Paragraphs [0024], [0055], [0058], [0069], and [0077] the heat-generating structure includes any one of: an integrated circuit, a heat spreader, a heat sink, a vapor chamber, a semiconductor component, a heat pipe, a processor, a sensor, an optical device, a battery, or any other device that generates heat or that received heat and which is desired to be cooled.
b) per Paragraphs [0022], [0051] and [0055] the active cooling system include: a top plate, a vent, an active cooling element per c) below, an orifice plate, a support structure which in turn includes an anchor supporting the cooling element, two chambers, and a pedestal offsetting the orifice plate from a heat generating structure per a) above. Per Paragraph [0038] the cooling system may optionally also include chimneys or ducting.
c) per Paragraph [0037] the active cooling element include any one of a piezoelectric cooling element, and piezoelectric layer(s) attached to a substrate, along with the corresponding electrodes necessary to activate the piezoelectric.
d) per Paragraph [0037] the cooling element include any one of a piezoelectric cooling element, and piezoelectric layer(s) attached to a substrate, along with the corresponding electrodes necessary to activate the piezoelectric.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 11-12, 9-10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US2019/0206839, hereafter Balakrishnan, previously cited), in view of Kim (US2016/0090978, previously cited) and Remsburg (US 20180087846).
Regarding Claim 1, Balakrishnan discloses (Figures 1A-1B, 4A-4D) a cooling system (100), comprising: 
a heat spreader (160, per [0039]) in thermal communication (second stage cooling per [0040]) with a heat-generating structure (120, per [0030-0032]) mounted on a substrate (110, per [0030-0031,0033]), the heat spreader over hanging the heat-generating structure (as shown in Figures 1A-1B, 4C-4D); 
an active cooling element (102, i.e. active cooling system per [0029]) in thermal communication with the heat spreader (per [0040]); and 
a base (assembly of 170 &140 & 130, per [0047]) supporting the heat spreader (necessarily since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D).
Balakrishnan fails to teach (per the above interpretation under 112f) whether the active cooling element includes any one of a piezoelectric cooling element, and piezoelectric layer(s) attached to a substrate, along with the corresponding electrodes necessary to activate the piezoelectric, or equivalents thereof.
However, Kim teaches that although active cooling elements such as fan type cooling apparatuses have mainly been used in the related art, cooling apparatuses using a fan have disadvantages such as, for example, excessive noise generation, complexity of manufacturing methods, difficulty in the reduction of the thickness thereof, and poor durability (per [0003]). Kim therefore teaches (Figures 6-10) to instead use the active cooling element as an active cooling element (4a) including a piezoelectric cooling element (10b) attached to a substrate (30), along with the corresponding electrodes to activate the piezoelectric (electrodes are inherently necessary to activate the piezoelectric element, i.e. for supplying a voltage), for the purpose of reducing the size of the active cooling element while still efficiently dissipate heat via continuous air discharge operation, all the while reducing the noise associated with the operation of the active cooling element (per [0003, 0009]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balakrishnan, by employing the active cooling element as a piezoelectric cooling element, and piezoelectric layer(s) attached to a substrate, along with the corresponding electrodes necessary to activate the piezoelectric, or equivalents thereof., as taught by Kim, for the purpose of reducing the size of the active cooling element while still efficiently dissipate heat via continuous air discharge operation, all the while reducing the noise associated with the operation of the active cooling element.  
The recitation of “transferring a load from the heat spreader to the substrate such that a bending of the heat spreader does not exceed ten degrees” is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, the structure in Balakrishnan is capable of performing the functional limitations in the manner claimed since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D.
Balakrishnan as modified above fails to teach wherein the base has an aperture therein, the aperture being aligned with the heat-generating structure such that the base is not interposed between the heat spreader and the heat generating structure.
However Remsburg teaches wherein the base (Fig. 2, component mounting surface 111) has an aperture (Fig. 2, cutout 22) therein, the aperture being aligned with the heat-generating structure (Fig. 6, electronic component 17) such that the base is not interposed between the heat spreader (Fig. 6, heat sink 27, the heat sink is comprised of planar base 28 and plurality of fins 29) and the heat generating structure (Fig. 6, the cutout is aligned with the electronic component and no part of the component mounting surface is interposed between the electronic component and the heat sink).
Therefore, in view of Remsburg, it would have been obvious to one of ordinary skill in the art to modify Balakrishnan as modified above’s cooling system to wherein the base has an aperture therein, the aperture being aligned with the heat-generating structure such that the base is not interposed between the heat spreader and the heat generating structure so that heat transfer can be maximized between the heat generating component and the heat spreader. 
Regarding Claim 2, Balakrishnan as modified teaches the cooling system of claim 1.
The recitation of “wherein the bending of the heat spreader is less than five degrees” is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, the structure in Balakrishnan is capable of performing the functional limitations in the manner claimed since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D.
Regarding Claim 5, Balakrishnan as modified teaches the cooling system of claim 1 and further teaches wherein the heat-generating structure is offset (vertically) from the active cooling element (as shown in Balakrishnan’s Figure 1A).
Regarding Claim 6, Balakrishnan as modified teaches the cooling system of claim 1 but fails to teach wherein the base has a thickness of at least one millimeter.
Balakrishnan does however teach that the thickness of the base portion 130 can provide a relatively large heat transfer area to effectively move heat away from the heat-generating structure (per Balakrishnan’s [0049]) and further teaches that portion 170 of the base is at least as thick or thicker than portion 130 as to allow for encapsulation of 130 (as shown in Balakrishnan’s Figure 1A).
Therefore, thickness of the base is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness of the base portion 130 provides a relatively large heat transfer area to effectively move heat away from the heat-generating structure. Therefore, since the general conditions of the claim, i.e. the base having an inherent thickness, were disclosed in the prior art by Balakrishnan as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Balakrishnan, by employing the base having a thickness of at least one millimeter, for the purpose of providing a relatively large heat transfer area to effectively move heat-away from the generating structure.
Regarding Claim 9, Balakrishnan as modified teaches the cooling system of claim 1 and further teaches wherein the base includes an insulating layer (140), wherein the insulating layer electrically insulates the heat spreader from the substrate (140, inactive or non-energized solder ball that does not carry electrical current, per [0046]).
Regarding Claim 10, Balakrishnan as modified teaches the cooling system of claim 9 and further teaches wherein the insulating layer has a location selected from a bottom of the base and an interlayer within the base (interlayer, as shown in Balakrishnan’s Figure 1A).
Regarding Claim 11, Balakrishnan as modified teaches the cooling system of claim 1 and further teaches (Balakrishnan’s Figure 1A) wherein the base has a bottom (surface of 140 in contact with the substrate 110 via TIM 131), a portion of the bottom of the base being conductive (thermally conductive, per Balakrishnan’s [0038]).
Regarding Claim 12, Balakrishnan as modified teaches the cooling system of claim 1 and further teaches (Kim’s Figure 10) wherein the active cooling element undergoes vibrational motion when actuated (as shown in Kim’s Figures 10a, 10b) to drive a fluid (air from opening 12) toward the heat spreader (necessarily a result of having modified Balakrishnan active cooling element).
Regarding Claim 14, Balakrishnan as modified teaches the cooling system of claim 1 and further teaches (Balakrishnan’s Figures 1A-1B) wherein the heat spreader has an area (area of the bottom surface of the heat spreader) and the base has an outer perimeter (inherent outer perimeter of the encapsulating material 170 as shown in Figure 1A), and wherein not more than ten percent of the area of the heat spreader overhangs the outer perimeter of the base (as shown in Figure 1A, the heat spreader does not overhang the base and therefore 0% of the area of the heat spreader overhangs the outer perimeter of the base, here 0% is less than 10%).
Regarding Claim 19, Balakrishnan discloses (Figures 1A-1B, 4A-4D) a method (method of cooling electronic components), comprising: 
driving a cooling element (102, necessarily being driven at least when employed as an active cooling system per [0029], here “active” is interpreted from the point of view of a person having ordinary skilled in the art as meaning forced convection, i.e. in order to forcibly blow a gas or pump a liquid), a heat spreader (160, per [0039]) in thermal communication with a heat-generating structure (120, per [0030-0032]) mounted on a substrate (110, per [0030-0031,0033]), the heat spreader over hanging the heat-generating structure (as shown in Figures 1A-1B, 4C-4D); and 
wherein a base (assembly of 170 &140 & 130, per [0047]) supports the heat spreader (necessarily since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D) and transfers a load (at least the inherent weight of the heat spreader) from the heat spreader to the substrate (necessarily since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D) such that a bending of the heat spreader does not exceed ten degrees (no bending would occur since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D).
Balakrishnan fails to teach (per the above interpretation under 112f) whether the active cooling element includes any one of a piezoelectric cooling element, and piezoelectric layer(s) attached to a substrate, along with the corresponding electrodes necessary to activate the piezoelectric, or equivalents thereof, and wherein the driving of the cooling element induces a vibrational motion at a frequency, the vibrational motion driving a fluid.
However, Kim teaches that although active cooling elements such as fan type cooling apparatuses have mainly been used in the related art, cooling apparatuses using a fan have disadvantages such as, for example, excessive noise generation, complexity of manufacturing methods, difficulty in the reduction of the thickness thereof, and poor durability (per [0003]). Kim therefore teaches (Figures 6-10) to instead use the active cooling element as an active cooling element (4a) including a piezoelectric cooling element (10b) attached to a substrate (30), along with the corresponding electrodes to activate the piezoelectric (electrodes are inherently necessary to activate the piezoelectric element, i.e. for supplying a voltage), and wherein the driving of the cooling element induces a vibrational motion (as shown in Figures 10a, 10b) at a frequency (inherent frequency), the vibrational motion driving a fluid (air from opening 12), for the purpose of reducing the size of the active cooling element while still efficiently dissipate heat via continuous air discharge operation, all the while reducing the noise associated with the operation of the active cooling element (per [0003, 0009]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balakrishnan, by employing the active cooling element as a piezoelectric cooling element, and piezoelectric layer(s) attached to a substrate, along with the corresponding electrodes necessary to activate the piezoelectric, or equivalents thereof, and wherein the driving of the cooling element induces a vibrational motion at a frequency, the vibrational motion driving a fluid, as taught by Kim, for the purpose of reducing the size of the active cooling element while still efficiently dissipate heat via continuous air discharge operation, all the while reducing the noise associated with the operation of the active cooling element.  
Balakrishnan as modified would result in the vibrational motion driving the fluid toward the heat spreader (necessarily a result of having modified Balakrishnan active cooling element).
Balakrishnan as modified above fails to teach wherein the base has an aperture therein, the aperture being aligned with the heat-generating structure such that the base is not interposed between the heat spreader and the heat generating structure.
However Remsburg teaches wherein the base (Fig. 2, component mounting surface 111) has an aperture (Fig. 2, cutout 22) therein, the aperture being aligned with the heat-generating structure (Fig. 6, electronic component 17) such that the base is not interposed between the heat spreader (Fig. 6, heat sink 27, the heat sink is comprised of planar base 28 and plurality of fins 29) and the heat generating structure (Fig. 6, the cutout is aligned with the electronic component and no part of the component mounting surface is interposed between the electronic component and the heat sink).
Therefore, in view of Remsburg, it would have been obvious to one of ordinary skill in the art to modify Balakrishnan as modified above’s base to wherein the base has an aperture therein, the aperture being aligned with the heat-generating structure such that the base is not interposed between the heat spreader and the heat generating structure so that heat transfer can be maximized between the heat generating component and the heat spreader. 
Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Kim, and further in view of Upadhya et al.  (US2004/0188066, hereafter Upadhya, previously cited).
Regarding Claims 3-4 and 13, Balakrishnan as modified teaches the cooling system of claim 1 but fails to teach wherein the heat spreader has a thickness of less than one millimeter as to claim 3, and not more than five hundred micrometers as to claim 4, and wherein the active cooling element and the heat spreader have a combined thickness of not more than three millimeters as to claim 13.
However, Upadhya teaches (Figure 1A) a system (100) comprising a heat-generating structure (101), a heat spreader (103) and an active cooling system (104). In particular, Upadhya teaches that the optimal thickness (HSR, 0.3-0.7mm per TABLE 1) of the heat spreader and the optimal thickness (HMS, 0.25-2.0mm per TABLE 1) of the active cooling system are selected as to balance the thermal resistance between the heat-generating structure and the active cooling system (per [0029]).
Therefore, the thickness of the heat spreader and the thickness of the active cooling system and consequently the combined thickness of the heat spreader and the active cooling system are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a balanced thermal resistance between the heat-generating structure and the active cooling system. Therefore, since the general conditions of the claim, i.e. the heat spreader having a thickness ranging between 0.3-0.7mm and the active cooling system having a thickness ranging between 0.25-2.0mm, and therefore a combined thickness ranging between 0.55-2.7mm, were disclosed in the prior art by Upadhya, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Balakrishnan by employing the heat spreader having a heat spreader thickness of less than one millimeter as to claim 3 and not more than five hundred micrometers as to claim 4, and by employing the active cooling system having a thickness such that a combined thickness of the heat spreader and the active cooling system is not more than three millimeters as to claim 13, for the purpose of balancing the thermal resistance between the heat-generating structure and the active cooling system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US2019/0206839, hereafter Balakrishnan), in view of Kim (US2016/0090978, previously cited) and Remsburg (US 20180087846) as applied to claim 1 above, and further in view of Thermal Interface Selection Guide (Bergquist Thermal Interface Materials Selection Guide, hereafter Bergquist).
Regarding claim 8, Balakrishnan as modified above does not explicitly teach wherein a distance between the heat spreader and the heat-generating structure is not more than one hundred micrometers.
However Bergquist teaches wherein a distance between the heat spreader and the heat-generating structure is not more than one hundred micrometers (pg. 6, conductive thermal interface products are used between heat sinks and electronic devices to remove airgaps, pg. 13, thickness of Gap Pad TGP HC5000 are offered in sizes 0.020-0.125).
Therefore, in view of Bergquist, it would have been obvious to one of ordinary skill in the art to modify the cooling system of Balakrishnan wherein a distance between the heat spreader and the heat-generating structure is not more than one hundred micrometers so heat transfer can be improved by improving the interfacing between heat sinks and electronics (pg. 6). 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Chao et al.  (US2011/0259557, hereafter Chao, previously cited), and further in view of Upadhya and Remsburg.
Regarding Claims 15-16, Balakrishnan discloses (Figures 1A-1B, 4A-4D) a system (100), comprising: 
a heat spreader (160, per [0039]) in thermal communication (second stage cooling per [0040]) with a heat-generating structure (120, per [0030-0032] and per the interpretation under 112f above) mounted on a substrate (110, per [0030-0031,0033]), the heat spreader over hanging the heat-generating structure (as shown in Figures 1A-1B, 4C-4D); 
an active cooling system (102, i.e. active cooling system per [0029]), the active cooling system being in thermal communication with the heat spreader (per [0040]), and 
a base (assembly of 170 &140 & 130, per [0047]) supporting the heat spreader (necessarily since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Figures 1A, 4D).
Balakrishnan fails to teach (per the above interpretation under 112f) whether the active cooling system includes a top plate, a vent, an orifice plate, two chambers, and a pedestal offsetting the orifice plate from a heat generating structure, a plurality of active cooling cells, each of the plurality of active cooling cells including an active cooling element, a support structure which in turn includes an anchor supporting the cooling element, wherein the active cooling element undergoes vibrational motion when actuated to drive a fluid toward the heat spreader.
However, Chao teaches that active cooling systems typically include at least a fan and a heat sink in which air flow from the fan removes heat from the heat sink but that the fan typically includes an impeller that is driven at high speed by a motor thus generating noise during operation while also increasing the size of the active cooling system (per [0005-0006]). Chao therefore teaches (Figures 1-8) to instead employ the active cooling system including a top plate (321, Fig. 3), a vent (circular opening in peripheral walls 322, not labeled, but as shown in Fig. 6 as openings for the inflow of air), an orifice plate (31, Figs. 3 & 5), two chambers (411 & 412, Fig. 5), and a pedestal (325, Figs. 4-5) offsetting the orifice plate from a heat generating structure (10, Fig. 5), a plurality of active cooling cells (40, Figs. 4-5), each of the plurality of active cooling cells including an active cooling element (piezoelectric 43 attached to substrate 42 and electrodes 430 to activate the piezoelectric), a support structure (41) which in turn includes an anchor (side walls of 41 where 42 is mounted) supporting the cooling element (as shown in Fig. 5 and per [0023]), wherein the active cooling element undergoes vibrational motion (as shown in Figures 6-8 and per [0024]) when actuated to drive a fluid (air) toward the heat spreader (as shown in Figures 6-8 and per [0024]), for the purpose of effectively cooling the heat generating structure while minimizing noise during operation and decreasing the size of the active cooling system while also (per [0005-0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balakrishnan, by employing the active cooling system including a top plate, a vent, an orifice plate, two chambers, and a pedestal offsetting the orifice plate from a heat generating structure, a plurality of active cooling cells, each of the plurality of active cooling cells including an active cooling element, a support structure which in turn includes an anchor supporting the cooling element, wherein the active cooling element undergoes vibrational motion when actuated to drive a fluid toward the heat spreader, as taught by Chao, for the purpose of effectively cooling the heat generating structure while minimizing noise during operation and decreasing the size of the active cooling system while also.  
Balakrishnan as modified still fails to teach the heat spreader having a heat spreader thickness not exceeding six hundred micrometers (0.6mm) as to claim 15 and five hundred micrometers (0.5mm) as to claim 16, and a combined thickness of the heat spreader and the active cooling system not exceeding four millimeters.
However, Upadhya teaches (Figure 1A) a system (100) comprising a heat-generating structure (101), a heat spreader (103) and an active cooling system (104). In particular, Upadhya teaches that the optimal thickness (HSR, 0.3-0.7mm per TABLE 1) of the heat spreader and the optimal thickness (HMS, 0.25-2.0mm per TABLE 1) of the active cooling system are selected as to balance the thermal resistance between the heat-generating structure and the active cooling system (per [0029]).
Therefore, the thickness of the heat spreader and the thickness of the active cooling system and consequently the combined thickness of the heat spreader and the active cooling system are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a balanced thermal resistance between the heat-generating structure and the active cooling system. Therefore, since the general conditions of the claim, i.e. the heat spreader having a thickness ranging between 0.3-0.7mm and the active cooling system having a thickness ranging between 0.25-2.0mm, and therefore a combined thickness ranging between 0.55-2.7mm, were disclosed in the prior art by Upadhya, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Balakrishnan by employing the heat spreader having a heat spreader thickness not exceeding six hundred micrometers as to claim 15 and not exceeding five hundred micrometers as to claim 16, and by employing the active cooling system having a thickness such that a combined thickness of the heat spreader and the active cooling system does not exceed four millimeters, for the purpose of balancing the thermal resistance between the heat-generating structure and the active cooling system.
The recitation of “transferring a load from the heat spreader to the substrate such that a bending of the heat spreader does not exceed ten degrees” is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, the structure in Balakrishnan as modified is capable of performing the functional limitations in the manner claimed since the encapsulating material forming the base 170 occupies the entire empty volume between the lower surface of the heat spreader and the upper surface of the substrate as shown in Balakrishnan Figures 1A, 4D.
Balakrishnan as modified above fails to teach wherein the base has an aperture therein, the aperture being aligned with the heat-generating structure such that the base is not interposed between the heat spreader and the heat generating structure.
However Remsburg teaches wherein the base (Fig. 2, component mounting surface 111) has an aperture (Fig. 2, cutout 22) therein, the aperture being aligned with the heat-generating structure (Fig. 6, electronic component 17) such that the base is not interposed between the heat spreader (Fig. 6, heat sink 27, the heat sink is comprised of planar base 28 and plurality of fins 29) and the heat generating structure (Fig. 6, the cutout is aligned with the electronic component and no part of the component mounting surface is interposed between the electronic component and the heat sink).
Therefore, in view of Remsburg, it would have been obvious to one of ordinary skill in the art to modify Balakrishnan as modified above’s system to wherein the base has an aperture therein, the aperture being aligned with the heat-generating structure such that the base is not interposed between the heat spreader and the heat generating structure so that heat transfer can be maximized between the heat generating component and the heat spreader. 
Regarding Claim 17, Balakrishnan as modified teaches the system of claim 15 but fails to teach wherein the base has a thickness of at least one millimeter.
Balakrishnan does however teach that the thickness of the base portion 130 can provide a relatively large heat transfer area to effectively move heat away from the heat-generating structure (per Balakrishnan’s [0049]) and further teaches that portion 170 of the base is at least as thick or thicker than portion 130 as to allow for encapsulation of 130 (as shown in Balakrishnan’s Figure 1A).
Therefore, thickness of the base is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness of the base portion 130 provides a relatively large heat transfer area to effectively move heat away from the heat-generating structure. Therefore, since the general conditions of the claim, i.e. the base having an inherent thickness, were disclosed in the prior art by Balakrishnan as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Balakrishnan, by employing the base having a thickness of at least one millimeter, for the purpose of providing a relatively large heat transfer area to effectively move heat-away from the generating structure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Chao et al.  (US2011/0259557, hereafter Chao, previously cited), and Upadhya and Remsburg as applied to claim 15 above, and further in view of Thermal Interface Selection Guide (Bergquist Thermal Interface Materials Selection Guide, hereafter Bergquist).
Regarding claim 18, Balakrishnan as modified above does not explicitly teach wherein a distance between the heat spreader and the heat-generating structure is not more than one hundred micrometers.
However Bergquist teaches wherein a distance between the heat spreader and the heat-generating structure is not more than one hundred micrometers (pg. 6, conductive thermal interface products are used between heat sinks and electronic devices to remove airgaps, pg. 13, thickness of Gap Pad TGP HC5000 are offered in sizes 0.020-0.125).
Therefore, in view of Bergquist, it would have been obvious to one of ordinary skill in the art to modify the cooling system of Balakrishnan wherein a distance between the heat spreader and the heat-generating structure is not more than one hundred micrometers so heat transfer can be improved by improving the interfacing between heat sinks and electronics (pg. 6).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, in view of Kim, and Remsburg, as applied to claim 19, and further in view of Arik et al. (US2010/0051242, hereafter Arik, previously cited).
Regarding Claim 20, Balakrishnan as modified teaches the method of claim 19 but fails to teach wherein the frequency corresponds to a structural resonant frequency of the cooling element and an acoustic resonant frequency for the cooling element.
However, Arik teaches that active cooling elements employing vibrational frequencies, such as piezoelectric elements, typically have two natural frequencies at which the synthetic jet yields superior cooling performance. These natural frequencies include the structural resonant frequency and the acoustic resonance frequency. synthetic jet (per [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Balakrishnan, by corresponding the frequency to a structural resonant frequency of the cooling element and an acoustic resonant frequency for the cooling element, as taught by Arik, for the purpose of yielding superior cooling performance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763